        Case 1:17-cv-03385-CC Document 112 Filed 07/08/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


SHIRLEY WHITE-LETT,                    :
                                       :
                  Plaintiff,           :          CIVIL ACTION NO.
                                       :
vs.                                    :          1:17-CV-3385-CC-LTW
                                       :
NEW PENN FINANCIAL, LLC,               :
d/b/a SHELLPOINT MORTGAGE              :
SERVICING, INC.,                       :
                                       :
                  Defendant.           :

                                    ORDER

      On June 7, 2020, this Court entered an Order [Doc. No. 110] adopting the

Magistrate Judge’s Report and Recommendation (the “R&R”) [Doc. No. 107],

staying the action for four (4) months during the pendency of related bankruptcy

proceedings, and administratively closing the case for the duration of the stay,

with either party granted leave to file a motion to reopen should the Bankruptcy

Court issue a decision before the stay expires. At the time that the Court entered

the Order, no objections appeared on the docket. Shortly following the entry of

the Order, the Clerk entered on the docket Plaintiff’s Rule 60 Motion to Vacate

Magistrate Report and Recommendation and Alternative Motion to Modify Stay

of Proceedings if Adopted [Doc. No. 111]. The Court considers this filing to

constitute objections to the R&R, which the Court finds are timely, given that pro
        Case 1:17-cv-03385-CC Document 112 Filed 07/08/20 Page 2 of 2




se Plaintiff Shirley White-Lett filed the document in the Clerk’s Office on July 6,

2020, the due date for objections.

      The Court has conducted a de novo review of those issues raised in

Plaintiff’s filing and concludes that Plaintiff presents no meritorious objection to

the R&R. Plaintiff’s arguments against a stay of the action are not persuasive, and

the Court continues to agree with the Magistrate Judge that the issues raised before

the Bankruptcy Court for the Northern District of Georgia should be resolved

before the action pending before the undersigned proceeds. The Bankruptcy

Court is better suited to address the issues, and a stay of this action is consistent

with the principles of judicial economy, abstention, and comity.

      For the foregoing reasons, Plaintiff’s Rule 60 Motion to Vacate Magistrate

Report and Recommendation and Alternative Motion to Modify Stay of

Proceedings if Adopted [Doc. No. 111], which the Court construes as objections to

the R&R, are DENIED and OVERRULED.

      SO ORDERED this 8th day of July, 2020.


                                s/ CLARENCE COOPER
                                CLARENCE COOPER
                                SENIOR UNITED STATES DISTRICT JUDGE




                                         2
